DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-20
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					None	
Claims currently under consideration:	1-20
Currently rejected claims:			1-20
Allowed claims:				None


Claim Objections
Claim 4 is objected to because of the following informalities:  a statement seeming to be intended as a reminder note for Applicant appears in parentheses.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 10 recites “fig, powder, pineapple” among its members in the claimed group.  However, it is unclear as to what “powder” means since the claim already requires plant powder.
Claim 15 the phrase “monatin SS, RR, RS, SR” within the parentheses renders the claim indefinite because it is unclear as to whether the ingredients are part of the limitations of the claim. See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation “artificial sweeteners”, and the claim also recites saccharin, saccharin salts, cyclamic acid, cyclamic acid salts, aspartame, sucralose, acesulfame, acesulfame potassium and other salts, alitame, neohesperidin dihydrochalcone, cyclamate, neotame, which are the narrower statements of the range/limitation.  Claim 15 also recites the broad recitation “stevia extract or derivatives”, and the claim also recites rebaudiosides A-E, dulcosides A-B, rubusoside, stevia, and stevioside, which are the narrower statements of the range/limitation.  Claim 15 also recites the broad recitation “monk fruit extract or derivatives”, and the claim also recites Luo Han Guo sweetener, mogrosides IV-V, and siamenoside, which are the narrower statements of the range/limitation.  Claim 15 also recites the broad recitation “licorice or its extracts or isolates”, and the claim also recites glycyrrhizic acid, which is the narrower statement of the range/limitation.  Claim 15 also recites the broad recitation “katemfe fruit extract or its derivatives”, and the claim also recites thaumatin, which is the narrower statement of the range/limitation.  The claim(s) 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 requires the complexing component to be configured to complex with caffeine; however, claim 1, from which claim 4 depends, already requires the complexing component to be configured in such a matter.  Therefore, claim 4 fails to further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wan (WO 2018/027070).
Regarding claim 1, Wan teaches a caffeinated (page 6, paragraph 3) cocoa-based composition, comprising: a cocoa component and fat component (corresponding to cocoa butter as the fat) (page 17, paragraph 4), a caffeine component comprising caffeine (page 6, paragraph 3), a sweetening component (page 2, paragraph 9), and beta cyclodextrin (page 16, paragraph 1), polydextrose (page 3, paragraph 5), plant powder (corresponding to blackberry powder, elderberry powder, and cranberry powder (page 2, paragraph 4)), and/or chitosan (page 9, paragraph 3)), wherein the composition comprises about 1% to about 70% by weight of caffeine (page 4, paragraphs 13-14; page 6, paragraph 3).  Since the disclosed composition comprises a content of caffeine within the claimed range, the disclosed composition qualifies as being “highly caffeinated”.  Also, since Wan teaches the same beta cyclodextrin, polydextrose, plant powders and chitosan as claimed (in claims 3 and 10) and instantly disclosed, Wan would necessarily have the claimed complexing component that is configured to complex with and therefore, reduce the bitterness of the caffeinated component, the cocoa component, or both.  It is noted that claim 1 is a recitation of an inherent characteristic wherein the composition of Wan is capable of comprising the claimed complexing component as a function of its content of beta cyclodextrin, polydextrose, plant powders and chitosan, as claimed and as disclosed.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary.  See In re Scheiber, 128 F .3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (please see MPEP §2112.01, I.).  
Regarding claim 2, Wan teaches the invention as disclosed above in claim 1, including the caffeinated component comprises caffeine (page 6, paragraph 3), vitamin B (page 4, paragraph 13), creatine (page 9, paragraph 2), acetyl-L-carnitine (page 2, paragraph 5), and ginkgo biloba (page 2, paragraph 4).
Regarding claim 3, Wan teaches the invention as disclosed above in claim 1, including the composition comprises beta cyclodextrin (page 16, paragraph 1), polydextrose (page 3, paragraph 5), plant powder (corresponding to blackberry powder, elderberry powder, and cranberry powder (page 2, paragraph 4)), and/or chitosan (page 9, paragraph 3)).  Since Wan teaches the same beta cyclodextrin, polydextrose, plant powders and chitosan as claimed and instantly disclosed, Wan would necessarily have the claimed complexing component that is configured to complex with and therefore, reduce the bitterness of the caffeinated component, the cocoa component, or both.  It is noted that claim 3 is a recitation of an inherent characteristic wherein the composition of Wan is capable of Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary.  See In re Scheiber, 128 F .3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (please see MPEP §2112.01, I.).
Regarding claim 4, Wan teaches the invention as disclosed above in claim 1, including the composition comprises beta cyclodextrin (page 16, paragraph 1), polydextrose (page 3, paragraph 5), plant powder (corresponding to blackberry powder, elderberry powder, and cranberry powder (page 2, paragraph 4)), and/or chitosan (page 9, paragraph 3)).  Since Wan teaches the same beta cyclodextrin, polydextrose, plant powders and chitosan as claimed and instantly disclosed, Wan would necessarily have the claimed complexing component that is configured to complex with the caffeinated component.  It is noted that Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary.  See In re Scheiber, 128 F .3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (please see MPEP §2112.01, I.).
Regarding claim 6, Wan teaches the invention as disclosed above in claim 1, including the composition comprises about 1% to about 70% by weight of caffeine (page 4, paragraphs 13-14; page 6, paragraph 3), which falls within the claimed range.
Regarding claim 7, Wan teaches the invention as disclosed above in claim 1, including the composition comprises a gelling component and an active component wherein the content of active component is about 1% to about 70% by weight (page 4, paragraphs 13-
Regarding claim 8, Wan teaches the invention as disclosed above in claim 1, including the composition comprises beta cyclodextrin (page 16, paragraph 1).  Since Wan teaches the same beta cyclodextrin as claimed and instantly disclosed, Wan would necessarily have the claimed cyclodextrin as a complexing component that is configured to complex with the caffeinated component.  It is noted that claim 8 is a recitation of an inherent characteristic wherein the composition of Wan is capable of comprising the claimed complexing component as a function of its content of beta cyclodextrin, as claimed and as disclosed.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary.  See In re Scheiber, 128 F 
Regarding claim 9, Wan teaches the invention as disclosed above in claim 1, including the composition comprises plant powder (corresponding to blackberry powder, elderberry powder, and cranberry powder (page 2, paragraph 4)).  Since Wan teaches the same plant powder as claimed and instantly disclosed, Wan would necessarily have the claimed plant powder as a complexing component that is configured to complex with the caffeinated component.  It is noted that claim 9 is a recitation of an inherent characteristic wherein the composition of Wan is capable of comprising the claimed complexing component as a function of its content of plant powder, as claimed and as disclosed.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary.  See In re Scheiber, 128 F .3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (please see MPEP §2112.01, I.).  Wan also teaches that the composition comprises a gelling component and an active component wherein the content of active component is about 1% to about 70% by weight (page 4, paragraphs 13-14) and can be caffeine page 6, paragraph 3).  It also teaches that the content of gelling component is about 0.5% to about 10% (page 20, paragraph 4).  These disclosures mean that the content of components other than the caffeine and gelling agent is from about 20% to about 80%, which overlaps the claimed plant powder content range.
Regarding claim 10, Wan teaches the invention as disclosed above in claim 9, including the plant powder is blackberry powder, elderberry powder, and cranberry powder (page 2, paragraph 4).
Regarding claim 11, Wan teaches the invention as disclosed above in claim 1, including the composition comprises about 1% to about 30% fat by weight (page 17, paragraph 6).
Regarding claim 12, Wan teaches the invention as disclosed above in claim 1, including the sweetening composition comprises a sugar component, a sugar alcohol (page 9, paragraph 4), and a sugar substitute (page 9, paragraph 6).
Regarding claim 13, 
Regarding claim 14, Wan teaches the invention as disclosed above in claim 1, including the sweetening composition comprises essentially erythritol, xylitol, mannitol, sorbitol, isomalt, maltitol, and lactitol (page 11, paragraph 7).
Regarding claim 15, Wan teaches the invention as disclosed above in claim 12, including the composition comprises the claimed sugar substitute components (page 2, paragraph 9 – page 3, paragraph 1).
Regarding claim 16, Wan teaches the invention as disclosed above in claim 1, including the composition further comprising antioxidant composition, a vitamin composition, a mineral composition, an herbal composition, a prebiotic composition, a probiotic composition, and an additive (page 4, paragraph 13).
Regarding claim 17, Wan teaches the invention as disclosed above in claim 16, including the composition comprises magnesium (page 7, paragraph 5), flavonoids, ginkgo biloba, ginseng, ferulic acid (page 8, paragraph 6), ubiquinone (page 2, paragraph 5), vitamin E (page 2, paragraph 4), curcumin, quercetin, daidzein (page 7, paragraph 1), ginseng (page 6, paragraph 7), and borneol (page 12, paragraph 6).  Since Wan teaches these same ingredients as claimed and instantly disclosed, Wan would necessarily have the claimed synergistic components.  It is noted that claim 17 is a recitation of an inherent characteristic wherein the composition of Wan is capable of comprising the claimed synergistic components, as claimed and as disclosed.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary.  See In re Scheiber, 128 F .3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (please see MPEP §2112.01, I.).
Regarding claim 18, Wan teaches the invention as disclosed above in claim 16, including the herbal composition comprises gingko biloba, ginger, Rhodiola rosea, Panax ginseng (page 6, paragraph 7- page 7, paragraph 1), ashwagandha, and gotu kola (page 7, paragraph 3).
Regarding claim 19, Wan teaches the invention as disclosed above in claim 16, including the prebiotic composition comprises inulin, galacto-oligosaccharides, and fructo-oligosaccharides (page 9, paragraph 3).

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wan (WO 2018/027070) as applied to claim 1 above, as evidenced by Risner (Risner, C.H., “Simultaneous Determination of Theobromine, (+)-Catechin, Caffeine, and (-)-Epicatechin in Standard Reference Material Baking Chocolate 2384, Cocoa, Cocoa Beans, and Cocoa Butter”< 2008, Journal of Chromatographic Science, vol. 46, pages 892-899).
Regarding claim 5, Wan teaches the invention as disclosed above in claim 1, including the cocoa component comprises cocoa butter (page 17, paragraph 4), which contains theobromine, polyphenols, and flavonoids (corresponding to epicatechin and catechin) as evidenced by Risner (Abstract).  Therefore, the cocoa component of Wan comprises cocoa derivatives.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wan (WO 2018/027070) as applied to claim 1 above.
Regarding claim 20, Wan teaches the invention as disclosed above in claim 1, including the composition comprises a gelling component and an active component wherein the content of active component is about 1% to about 70% by weight (page 4, paragraphs 13-14) and can be caffeine (page 6, paragraph 3) and a carbohydrate component (page 4, paragraph 13).  Wan also teaches that the composition comprises a carbohydrate component comprising a first sugar having a low glycemic index comprising trehalose, palatinose, or a derivative thereof and a second sugar having a glycemic index of at least 70 (page 1, paragraph 5; page 5, paragraph 5).  Since the amount of sweeteners in the carbohydrate component and in the overall disclosed composition can vary widely, the glycemic index of the composition can be from an amount approaching 0 to an amount approaching 100, which overlaps the claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791